IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE

AUGUSTIN HURET,                        )
                                       )
                 Plaintiff,            )
                                       )
      v.                               ) C.A. No. 2021-0208-SG
                                       )
                                       )
MONDOBRAIN, INC.,                      )
                                       )
                 Defendant.            )

                       MEMORANDUM OPINION

                     Date Submitted: January 26, 2022
                      Date Decided: April 27, 2022

Michael W. McDermott and Peter C. McGivney, of BERGER HARRIS LLP,
Wilmington, Delaware, Attorneys for Plaintiff Augustin Huret.

James D. Taylor, Jr., of SAUL EWING ARNSTEIN & LEHR LLP, Wilmington,
Delaware; OF COUNSEL: Joseph L. Manson III, of LAW OFFICES OF JOSEPH L.
MANSON III, Alexandria, Virginia, Attorneys for Defendant MondoBrain, Inc.




GLASSCOCK, Vice Chancellor
      This is the latest (the last?) incarnation of a longstanding dispute between

Plaintiff Augustin Huret, and a company he helped found and served as a director,

Defendant MondoBrain, Inc. (“MondoBrain”) and its other principals as well. In

this action, Huret seeks indemnification for one of the underlying litigations.

Currently before me are cross-motions for summary judgment. That underlying

action for which indemnification is sought was settled by the parties, “ending” the

litigation. MondoBrain purports to have been blindsided when the next day, Huret

filed this action for indemnification; it alleges that any indemnification right was

subsumed with all other issues in the settlement.            Huret argues that the

indemnification right was not addressed in the settlement, and that in fact, his

indemnification right arose only upon his successful settlement of the action.

      I need not resolve this controversy, because Huret is entitled to mandatory

indemnification only to the extent he was successful “on the merits or otherwise” in

the action, as represented by the settlement result achieved by him. Huret points out

that the settlement did not require him to pay any direct damages, and therefore he

was successful in his defense. I find, however, that the plain terms of the settlement

indicate lack of success, and thus he is not entitled to the indemnification he seeks.

The Plaintiff’s motion, accordingly, is denied, and the Defendant’s motion is

granted. My rationale follows.
                                    I. BACKGROUND 1

       A. Parties and Relevant Non-Parties

       Plaintiff Augustin Huret is a founder and former director of Defendant

MondoBrain. 2 MondoBrain is a Delaware corporation with headquarters in New

York.3 Non-party Noreen Harrington is a MondoBrain stockholder.4

       B. Factual Background

       In August 2019, Harrington filed a derivative complaint against Huret on

behalf of MondoBrain (the “Derivative Action”). 5 The complaint in the Derivative

Action sought approximately $2 million in damages for alleged breaches of fiduciary

duty and sought to remove Huret from his position as a MondoBrain officer and

director.6 While the Derivative Action was pending, Huret initiated an action in



1
  Unless otherwise noted, the information in this opinion is undisputed and taken from the verified
pleadings, affidavits, and other evidence submitted to the Court.
2
   Verified Compl. Mandatory Indemnification Pursuant 8 Del. C. § 145(c) ¶ 1 [hereinafter
“Compl.”].
3
  Id. ¶ 2.
4
  Id. ¶ 5.
5
  Id. ¶ 5; see generally Verified Shareholder Derivative Compl., Harrington v. Huret, (Dkt. No. 1),
C.A. No. 2019-0626-SG [hereinafter the “Derivative Compl.”].
6
  See Derivative Compl. ¶¶ 112–23. Although the complaint in the Derivative Action does not
specify the amount of damages sought, the Defendant has asserted in its summary judgment
briefing here that it sought approximately $2 million in damages. E.g., Def. MondoBrain, Inc.’s
Opening Br. Supp. Mot. Dismiss, Dkt. No. 4 at 4 [hereinafter “Def.’s OB”]; Def. MondoBrain,
Inc.’s Combined Opp. Pl. Augustin Huret’s Mot. Partial Summ. J. and Reply Br. Further Supp.
Mot. Dismiss, Dkt. No. 9 at 4, 16 [hereinafter “Def.’s AB”]; Def. MondoBrain, Inc.’s Opening
Suppl. Br. Further Supp. Its Mot. Summ. J. and Opp. Pl. Augustin Huret’s Mot. Summ. J., Dkt.
No. 28 at 2–3, 14–15, 17, 19, 25 [hereinafter “Def.’s Suppl. OB”]; Def. MondoBrain, Inc.’s Suppl.
Reply Br. Opp. Pl. Augustin Huret’s Suppl. Opening Br. at 3–4, 15 [hereinafter “Def.’s Suppl.
AB”]. The Defendant asserts that this amount is supported by a preliminary outside audit, which
“found that Huret had improperly overcharged MondoBrain approximately $1.8 million.” Def.’s

                                                2
France seeking approximately $7.9 million in damages from Harrington and three

other employees of MondoBrain, related to purported violations of French privacy

laws (the “French Action”). 7

       In September 2019, Huret moved to dismiss Count III of the Derivative

Action, which sought to remove Huret as a MondoBrain officer and director.8

Harrington did not oppose the motion to dismiss, which the Court granted.9

Thereafter, in December 2020, Harrington and Huret began discussing a settlement

of the Derivative Action.10

       The parties executed a settlement agreement on December 31, 2020 (the

“Settlement Agreement”). 11 The Settlement Agreement provided that Harrington

would dismiss the Derivative Action against Huret “with prejudice,” and that Huret

would agree to sell all of his MondoBrain shares to stockholders including

Harrington, in exchange for $150,000 and the forgiveness of $36,939 in legal fees




Suppl. OB at 15. The Plaintiff does not appear to dispute that the complaint in the Derivative
Action sought approximately $2 million in damages.
7
   Aff. Noreen Harrington Supp. MondoBrain, Inc.’s Opp. Mot. Partial Summ. J. Reply Further
Supp. Mot. Dismiss [hereinafter “Harrington Aff.”], Ex. A, Dkt. No. 9. The complaint in the
French Action sought damages of over 6.6 million Euros and $200,000 in fees. Harrington
Aff. ¶ 4. The Defendant has asserted, and the Plaintiff does not dispute, that this amount converts
to approximately $7.9 million USD. See, e.g., Def.’s AB at 9.
8
  See Pls.’ Unopposed Mot. Approve Settlement Dismiss Compl. Prejudice, Harrington v. Huret,
(Dkt. No. 200), C.A. No. 2019-0626-SG ¶ 8.
9
  See id.
10
   Joint Stip., Dkt. No. 26 ¶ 1 [hereinafter the “Stip.”].
11
   Id. ¶ 17; see also Transmittal Decl. Elizabeth Fenton Supp. Mot. Dismiss, Ex. F, Dkt. No. 4
[hereinafter the “Settlement Agreement”].

                                                3
owed by Huret. 12 The Settlement Agreement further provided that “Huret agrees

that this Agreement settles all of the claims in France that were asserted or could be

asserted by Huret or HKT and further warrants that none of these claims may be the

subject of any legal action by Huret, HKT or any of their affiliates against

MondoBrain or any of its Affiliates.” 13 The Settlement Agreement also required

Huret to resign from the MondoBrain board of directors and relinquish any rights to

appoint a MondoBrain director. 14

       C. Huret Seeks Indemnification

       I approved the Settlement Agreement on March 10, 2021. 15 The next day, on

March 11, 2021, Huret initiated this action, seeking indemnification for his defense

of the Derivative Action, and for purported criminal investigations involving the

same alleged conduct. 16        Huret also seeks fees on fees for his pursuit of

indemnification.17 The Defendant moved to dismiss the Complaint on April 9,

2021. 18 On May 25, 2021, the Plaintiff moved for partial summary judgment on the




12
   Settlement Agreement ¶¶ 1–3.
13
   Id. ¶ 14.
14
   Id. ¶ 4.
15
   See Order, Harrington v. Huret, (Dkt. No. 207), C.A. No. 2019-0626-SG.
16
   See generally Compl. ¶¶ 24–33.
17
   Id. ¶¶ 34–36.
18
   See Def.’s OB.

                                              4
issue of his entitlement to indemnification.19 The parties completed briefing on the

motions on July 14, 2021,20 and I held oral argument on October 25, 2021.

       At oral argument, I instructed the parties to undertake limited discovery and

agree to a stipulated set of facts regarding the parties’ expectations in drafting the

Settlement Agreement.21 I also dismissed the claim for indemnification of the

potential criminal investigation as unripe, without prejudice, because the Plaintiff’s

counsel represented that no fees had been incurred in connection with any criminal

investigations. 22 The parties submitted a joint stipulation of facts on December 17,

2021, 23 and completed supplemental briefing on January 19, 2022.24 I held oral

argument on the supplemental briefing on January 26, 2022, and I consider the

matter fully submitted as of that date.




19
   See Mot. Partial Summ. J. Issue Entitlement Mandatory Indemnification Section 145(c), Dkt.
No. 6; Pl.’s Opening Br. Supp. Partial Summ. J. Issue Entitlement Mandatory Indemnification
Section 145(c) and Pl.’s Answering Br. Opp. Def.’s Mot. Dismiss, Dkt. No. 6 [hereinafter “Pl.’s
OB”].
20
    Def.’s AB; Pl.’s Reply Br. Further Supp. Partial Summ. J. Issue Entitlement Mandatory
Indemnification, Dkt. No. 11.
21
   Tr. re Oral Arg. and Rulings Ct. Pl.’s Mot. Partial Summ. J. Def.’s Mot. Dismiss, Dkt. No. 18
at 47:2–49:7.
22
   Id. at 50:1–10.
23
   See generally Stip.
24
   See Pl.’s Suppl. Opening Br. Issue “Success on the Merits or Otherwise” Under Delaware Law,
Dkt. No. 27 [hereinafter “Pl.’s Suppl. OB”]; Def.’s Suppl. OB; Pl.’s Suppl. Answering Br. Issue
“Success on the Merits or Otherwise” Under Delaware Law, Dkt. No. 30 [hereinafter “Pl.’s Suppl.
AB”]; Def.’s Suppl. AB.

                                               5
                                       II. ANALYSIS

       A. The Plaintiff Is Not Entitled to Indemnification

       The Plaintiff asserts that he is entitled under DGCL § 145(c) and

MondoBrain’s certificate of incorporation (the “Charter”) and bylaws to mandatory

indemnification for his legal fees and expenses incurred in the Derivative Action.25

“[I]n the case of a mandatory indemnification provision, the burden rests on the party

from whom indemnification is sought [here, MondoBrain] to prove that

indemnification is not required.” 26

       Section 145(c) of the DGCL provides as follows:

           To the extent that a present or former director or officer of a
           corporation has been successful on the merits or otherwise in
           defense of any action, suit or proceeding referred to in
           subsections (a) and (b) of this section, or in defense of any
           claim, issue or matter therein, such person shall be indemnified
           against expenses (including attorneys’ fees) actually and
           reasonably incurred by such person in connection therewith.27

The parties agree that MondoBrain’s certificate of incorporation and bylaws provide

for indemnification rights identical to those in Section 145(c).28 The parties also do

not dispute that the Derivative Action constitutes a covered proceeding.

       The parties dispute, however, whether Huret was “successful on the merits or

otherwise” in the Derivative Action within the meaning of Section 145(c) and


25
   Compl. ¶¶ 24–33.
26
   Stockman v. Heartland Indus. Partners, L.P., 2009 WL 2096213, at *13 (Del. Ch. July 14, 2009).
27
   8 Del. C. § 145(c)(1) (emphasis added).
28
   Pl.’s OB at 17–18; Def.’s OB at 12.

                                               6
MondoBrain’s Charter and bylaws. As explained below, I conclude that Huret was

not “successful on the merits or otherwise,” and is therefore not entitled to

indemnification under Section 145(c) or MondoBrain’s Charter or bylaws.

       “When determining success on the merits, this Court does not look ‘behind

the result.’”29   Instead, “where the outcome of a proceeding signals that the

indemnitee has avoided an adverse result, the indemnitee has succeeded ‘on the

merits or otherwise,’ and further inquiry into the ‘how’ and ‘why’ of the result is

unnecessary.”30 In analyzing success on the merits, I must therefore “examine what

[the Plaintiff] was charged with or formally accused of, and [] compare that with the

result [the Plaintiff] actually achieved.”31

       The Plaintiff contends that dismissal of a covered proceeding “with prejudice”

and “without any payment or admission of liability” constitutes success, both “on

the merits” and “otherwise.”32        Therefore, the Plaintiff contends that he was

successful “on the merits” and “otherwise” because the Settlement Agreement

required no settlement payment or admission of liability.33 To review any of the

other concessions contained in the Settlement Agreement, says the Plaintiff, would




29
   Hermelin v. K-V Pharm. Co., 54 A.3d 1093, 1107 (Del. Ch. 2012).
30
   Id.
31
   Id. at 1108.
32
   Pl.’s Suppl. OB § III.C–D.
33
   Id.

                                             7
constitute an impermissible assessment of “how” and “why” the result was

obtained.34 I disagree.

       The Court does not “look ‘behind the result’” in a proceeding to determine

“how” or “why” the result was obtained, because that would violate the spirit of

mandatory indemnification and have adverse results for litigants/judicial

efficiency. 35 A contrary policy, taken to its logical conclusion, could require a

hearing that would resemble a merits hearing in miniature form. While the Court is

careful to avoid such extrinsic examinations, that does not prevent me from

examining the settlement itself, as a whole. I must assess the outcomes achieved by

the putative indemnitee to determine whether he “[e]scape[d] from an adverse

judgment or other detriment . . . .” 36 “[O]ther detriments” are not limited, pace the

Plaintiff, merely to payments and admissions of liability. Indeed, in Hermelin, the

Court held that a purported indemnitee was not successful in a matter that sought to

impose a lifetime exclusion from federal healthcare programs, because the outcome

of the proceeding resulted in a twenty-year exclusion from federal health care


34
   E.g., Pl.’s Suppl. OB at 18; see also Pl.’s Suppl. AB § IV.
35
   Horne v. OptimisCorp, 2017 WL 838814, at *3 (Del. Ch. Mar. 3, 2017) (when considering
“success” for purposes of mandatory indemnification, “it is neither fair nor efficient for the Court
to facilitate prolonged and expensive discovery into the facts of the underlying litigation or to
revisit the reasons for the results achieved there”); Brown v. Rite Aid Corp., 2019 WL 2244738, at
*6 (Del. Ch. May 24, 2019) (looking “strictly at the outcome of the underlying action” “avoids,
where possible, prolonged and expensive discovery into the facts behind a particular dismissal,
settlement, or plea” (quoting Hermelin, 54 A.3d at 1107–08)).
36
   Rite Aid, 2019 WL 2244738, at *8 (quoting Waltuch v. Conticommodity Servs., Inc., 88 F.3d 87,
96 (2d Cir. 1996)).

                                                 8
programs.37 The Court rejected the indemnitee’s argument that he was successful

because he was did not “make any payment.” 38 Like the Court in Hermelin, I decline

to limit my assessment of the outcomes obtained in the Derivative Action to the

absence of settlement payment or admission of liability. Applying that standard, I

find that the Plaintiff was not successful with respect to any of the counts in the

Derivative Action.

       The Plaintiff first contends that he was successful in Count III of the

Derivative Action, which sought to remove him as a director of MondoBrain,

because he obtained a dismissal with prejudice of that count after an unopposed

motion to dismiss.39 But the Settlement Agreement itself required the Plaintiff to

resign as a director of MondoBrain.40 That is, the Plaintiff agreed to the precise

relief sought by Count III. Comparing the relief sought by Count III, removing Huret

from the MondoBrain board of directors, with the outcome achieved, Huret’s

resignation from the MondoBrain board, I find that the Plaintiff failed to achieve

success with respect to Count III. 41




37
   54 A.3d at 1109–10.
38
   Id. at 1109.
39
   Pl.’s Suppl. AB at 20 n.6.
40
   See supra note 14 and accompanying text.
41
    See Hermelin, 54 A.3d at 1109 (“Comparing the potential outcome Hermelin faced[,]
[]effectively a lifetime exclusion from federal healthcare programs[,] and the actual outcome of
the proceeding[,] []Hermelin’s twenty-year exclusion from federal healthcare programs[,]
Hermelin clearly did not succeed on the merits.”).

                                               9
       The Plaintiff next contends that he succeeded in Counts I and II of the

Derivative Action because he obtained, through the Settlement Agreement, the

dismissal with prejudice of those counts “without any fine, judgment or settlement

payment” and “without any assumption or admission of liability by” the Plaintiff.42

Again, comparing the relief sought with the results obtained demonstrates that the

Plaintiff was unsuccessful. Counts I and II of the Derivative Action sought to

recover approximately $2 million in damages. 43 The Settlement Agreement required

the Plaintiff to give up the French Action, in which he sought over $7.9 million in

damages from MondoBrain and Harrington. 44 In other words, the Plaintiff gave up

claims that were worth, according to him, more than the damages sought in

Counts I and II. That concession precludes a finding of success “on the merits” or

“otherwise.”

       In short, in the face of a lawsuit seeking approximately $2 million in damages

and to remove the Plaintiff as a MondoBrain director, the Plaintiff agreed to resign

as MondoBrain director and dismiss his own lawsuit seeking approximately

$7.9 million in damages. Because I hold that these concessions preclude a finding

of success in the Derivative Action, I need not consider the Defendant’s alternative




42
   Pl.’s Suppl. OB § III.C–D.
43
   See supra note 6 and accompanying text.
44
   See supra note 7 and accompanying text.

                                             10
argument—that the Plaintiff waived his right to indemnification by agreeing to the

Settlement Agreement.

       B. The Plaintiff Is Not Entitled to Fees on Fees

       The Plaintiff also seeks, in Court II of this action, fees on fees for prosecuting

his right to indemnification. 45 Because the Plaintiff was unsuccessful in seeking

indemnification for his fees and expenses incurred in the Derivative Action and the

potential criminal investigations, he is not entitled to recover any fees on fees. 46

                                      III. CONCLUSION

       The Plaintiff’s motion for summary judgment is DENIED in its entirety, and

the Defendant’s motion for summary judgment is GRANTED in its entirety. The

parties should submit an appropriate form of order.




45
  Compl. ¶¶ 34–36.
46
  Kaung v. Cole Nat’l Corp., 2005 WL 3462250, at *1 (Del. Ch. Dec. 13, 2005) (indemnitee was
“not entitled to recover any ‘fees on fees’ in relation to his unsuccessful prosecution of this case”).

                                                 11